Case 20-03662-5-SWH         Doc 4 Filed 11/17/20 Entered 11/17/20 13:01:46             Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION

  IN RE:                                                      CHAPTER 11

  DON BETOS TACOS-RALEIGH INC.,                               CASE NO. 20-03662-5

                 Debtor.

                    APPLICATION BY DEBTOR FOR AUTHORITY TO
                        EMPLOY AND APPOINT ATTORNEYS

          NOW COMES, Don Betos Tacos-Raleigh Inc., Debtor in the above-referenced case,
  pursuant to Bankruptcy Rule 2014, and respectfully files this application to employ attorneys
  for the Debtor and represents as follows:

        1.     Debtor filed a voluntary petition pursuant to Chapter 11 of the Bankruptcy Code
  on November 10, 2020.

         2.      Debtor wishes to employ William P. Janvier and the Janvier Law Firm, PLLC
  (“Firm”). William P. Janvier is duly admitted to practice in this Court.

         3.       Debtor has selected William P. Janvier for the reason that he has experience in
  Chapter 11 reorganization matters and Debtor believes that William P. Janvier and the Firm are
  well qualified to represent him in this proceeding.

         4.      The professional services William P. Janvier and the Firm are to render are as
  follows:

              a. To prepare on behalf of Debtor necessary applications, complaints, answers,
                 orders, reports, motions, notices, plan of reorganization, disclosure statement,
                 and other papers necessary to Debtor’s reorganization case.

              b. To perform all necessary legal services in connection with the Debtor’s
                 reorganization, including Court appearances, research, opinions and
                 consultations on reorganization options, direction, and strategy; and

              c. To perform all other legal services for Debtor which may be necessary in this
                 Chapter 11 case.

         5.      It is necessary for Debtor to employ an attorney in this Chapter 11 case for the
  professional services described in paragraph 4 above.
Case 20-03662-5-SWH        Doc 4 Filed 11/17/20 Entered 11/17/20 13:01:46              Page 2 of 5




          6.      Debtor desires to employ William P. Janvier and the Firm on an hourly basis for
  work performed. The terms of the employment of William P. Janvier and the Firm are contained
  in the attached Affidavit of Disinterestedness.

         7.      Except as disclosed in the attached affidavit, William P. Janvier and the Firm
  represent no interest adverse to Debtor or the estate in the matters upon which they are to be
  engaged for Debtor and said employment would be in the best interest of the estate.

      WHEREFORE, Debtor prays that he be authorized to employ and appoint William P.
  Janvier and the Janvier Law Firm, PLLC as his attorneys on the basis set out herein, and that
  he have such other and further relief as is just.

         This the 17th day of November, 2020.




                                       s/ Bryan Flores
                                       Bryan Flores
                                       President, Don Betos Tacos-Raleigh Inc.
Case 20-03662-5-SWH   Doc 4 Filed 11/17/20 Entered 11/17/20 13:01:46   Page 3 of 5
Case 20-03662-5-SWH   Doc 4 Filed 11/17/20 Entered 11/17/20 13:01:46   Page 4 of 5
Case 20-03662-5-SWH        Doc 4 Filed 11/17/20 Entered 11/17/20 13:01:46              Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I, William P. Janvier, do hereby certify that the foregoing APPLICATION BY
  DEBTOR FOR AUTHORITY TO EMPLOY AND APPOINT ATTORNEYS and
  AFFIDAVIT OF DISINTERESTEDNESS AND IN SUPPORT OF APPLICATION BY
  DEBTOR FOR AUTHORITY TO EMPLOY AND APPOINT ATTORNEYS has been served
  upon each of the parties listed below by placing copies of the same in the United States mail,
  postage prepaid or by electronic mail as indicated below.

  Marjorie K. Lynch (Via CM/ECF)
  Bankruptcy Administrator, EDNC
  434 Fayetteville Street, Suite 640
  Raleigh, NC 27601

  Don Betos Tacos-Raleigh Inc.
  421 Chapanoke Rd.
  Ste. 105
  Raleigh, NC 27603

  All other parties registered to receive service through the CM/ECF electronic filing system.

         This the 17th day of November, 2020.

                                               JANVIER LAW FIRM, PLLC


                                               s/ William P. Janvier
                                               William P. Janvier
                                               N.C. State Bar No. 21136
                                               311 E. Edenton Street
                                               Raleigh, NC 27601
                                               Telephone: (919) 582-2323
                                               Facsimile: (866) 809-2379
